DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               GUANGYI LI,
                                Appellant,

                                    v.

                         SCOTT J. HIDNERT,
                             Appellee.

                              No. 4D21-445

                              [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Hurley, Judge; L.T. Case No. CONO19-6600,
CACE20-3194.

  Jianyin Liu of the Law Office of James Liu, PLLC, Palmetto Bay, for
appellant.

   Arthur E. Marchetta, Jr. of the Law Offices of Arthur E. Marchetta,
Jr., P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.